UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5233



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAUL BANDA-ZARATE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cr-00222-F-ALL)


Submitted:   June 18, 2007                 Decided:   July 10, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raul Banda-Zarate, a citizen of Mexico, pled guilty to

illegally reentering the United States after having been convicted

of felonies, in violation of 8 U.S.C. § 1326(a) and (b)(2).                     The

district court initially sentenced Banda-Zarate to 105 months of

imprisonment.         Banda-Zarate      appealed,       and    we    remanded   for

resentencing based upon the Government’s unopposed motion.                      Upon

resentencing, the district court calculated that Banda-Zarate’s

advisory guidelines range was 51 to 63 months in prison.                         The

Government moved for an upward departure based upon Banda-Zarate’s

propensity for recidivism, the understatement of his criminal

history, and the seriousness of the crimes he committed.                        The

district court upwardly departed four levels, sentencing Banda-

Zarate to 96 months in prison.            Banda-Zarate again appealed his

sentence and contends his sentence is unreasonable because the

district court failed to consider all of the factors found in

§   3553(a)    and   erred   in   upwardly     departing      from   the   advisory

guidelines range. Finding no error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing     guidelines.        In   reviewing    a   sentence      outside   the

guidelines range, the appeals court must consider “whether the

sentencing court acted reasonably both with respect to its decision

to impose such a sentence and with respect to the extent of the


                                       - 2 -
divergence from the guideline range.”       United States v. Hernandez-

Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).             A sentence is

unreasonable if the “court provides an inadequate statement of

reasons or relies on improper factors in imposing a sentence

outside the properly calculated advisory sentence range. . . .”

Id.   A departure pursuant to § 4A1.3 is encouraged, provided that

the criminal history category does not account adequately for the

defendant’s past criminal conduct or the likelihood that he will

commit other crimes.       United States v. Dixon, 318 F.3d 585, 588

(4th Cir. 2003).

            “The district court need not discuss each factor set

forth in § 3553(a) ‘in checklist fashion;’ ‘it is enough to

calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’”              United

States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126

S.Ct. 2054 (2006) (quoting United States v. Dean, 414 F.3d 725, 729

(7th Cir. 2005)).

            Here, the district court sentenced Banda-Zarate post-

Booker and appropriately treated the guidelines as advisory. After

accurately calculating an advisory sentencing guideline range of 51

to 63 months, the district court examined the § 3553(a) factors and

concluded   that   they    supported   an   upward   departure   from    the

guidelines range.     The district court determined that based upon

Banda-Zarate’s     prior   convictions    and   deportations,    an   upward


                                  - 3 -
departure of four levels was warranted.             The court assigned an

additional point for every three felony convictions for crimes

Banda-Zarate committed after reentering the United States after

each of three deportations, for a total of three points, and one

additional point based upon the likelihood that he would commit

future crimes.    This departure yielded an offense level of 21 and

combined with the criminal history score of VI, the guidelines

range was 77 to 96 months.      The court discussed the seriousness of

Banda-Zarate’s criminal history, the likelihood that he would

commit further crimes, his propensity to illegally renter the

country, and his prior escape from custody.            On these facts, we

conclude the district court sufficiently articulated its reasons

for   the   departure   from    the    guidelines   range   and   imposed   a

reasonable sentence.

            Accordingly,   we   affirm    Banda-Zarate’s    sentence.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                      - 4 -